El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La cuestión envuelta en este caso es la de si debe deses-timarse o no una apelación interpuesta contra una senten-cia dictada por la Corte de Distrito de San Juan, Sección Segunda, en cierto recurso de certiorari. La parte apelada solicita que lo sea entre otros motivos porque se interpuso antes de que se registrara la sentencia.
Seg’ún los autos, la' apelación se interpuso el 23 de junio de 1919, y según la certificación expedida por el secretario de la Corte de Distrito de San Juan, Sección Segunda, la sentencia se dictó en corte abierta el 19 de junio de 1919, pero no se registró en el libro de sentencias hasta el 11 de julio del mismo año.
Siendo esto así, es necesario reconocer que la apelación se estableció antes de tiempo y que, en tal virtud, debe ser desestimada.
La cuestión no es nueva. Desde 1905, esta corte dijo: “Una apelación interpuesta contra una sentencia, antes de haberse registrado en el libro de sentencia de la corte de distrito, es prematura, y debe ser desestimada.” La Compañía de los Ferrocarriles et al. v. La Compañía Línea Férrea del Oeste et al., 8 D. P. R. 427. Véanse también los casos Schroder v. Schmidt, 71 Cal. 399, y Coon v. United Order of Honor, 76 Cal. 354, en los que se establece igual jurisprudencia.
Debe desestimarse la apelación.

Desestimado él recurso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Áldrey.
El Juez Asociado Sr. Hutchison no intervino en la reso-lución de este caso.